El Juez Asociado Sb. Wole,
emitió la opinión del tribunal. En el presente caso 'los demandantes establecieron una acción contra Gabriel Terrasa como liquidador de la socie-dad comercial Sucesores de Periods y Cía., alegando que en 5 de marzo de 1875, los demandantes eran menores de edad y estaban bajo la tutela de Don Pedro Ramírez, quien más luego falleció; que dicho tutor y en la predicha fecha, o sea en 5 de marzo de 1875, adquirió a nombre de dichos menores demandantes, y en virtud de compra a Doña Tirilla Román', la finca que en dicha demanda se describe;, que dicha finca fué debidamente inscrita en el registro de lp propiedad a, nom-bre de los demandantes, no habiendo éstos cedido ni vendido los derechos que a la misma tienen; que en él año 1897, el tutor de dichos menores abusiva y maliciosamente, y en contu-bernio con la sociedad Sucesores de Pericas y Ca., les vendió cincuenta cuerdas pertenecientes a dicha finca sin el consenti-miento de tales menores, y sin obtener la correspondiente autorización judicial; que como era imposible inscribir este documento en el Registro de la Propiedad de Arecibo, en 6 de marzo de 1897 y ante el Juez de Primera Instancia de Are-cibo, promovieron un expediente posesorio de dichas cincuen-ta cuerdas, desfigurándolas y describiéndolas de modo distin-to' a como hasta ahora se habían descrito, expresando distin-tas colindancias, cuya finca fué debidamente inscrita en el registro de la propiedad a nombre de dicha sociedad.
El demandado formuló excepción previa a dicha demanda, alegando, entre otras cosas, que la demanda era defectuosa porque en ella se pedía, no solamente la reivindicación de la finca, sino que también se trató de obtener la nulidad del ex-pediente posesorio. Los demandados enmendaron su deman-da en el sentido de establecer en la misma sólo una acción rei-vindicatoría.
El demandado formuló su contestación a la precedente de-manda, negando varios de los hechos relacionados en la mis-*86ma, y de modo más específico la imputación de fraude y con-tubernio, pasando después a alegar que la Sociedad Mercan-til de Pericás y Ca., adquirió por compra a Don Pedro Ramí-rez, en el año 1897, la finca descrita en la contestación, y cuya descripción corresponde en substancia con la segunda descrip-ción expresada en la demanda. En la demanda .se atribuye la adquisición, no a Pericás y Ca., sino a los Sucesores de Peri-cás y Ca. Prosigue la contestación exponiendo que fue Peri-cás y Ca., quien careciendo de título eficiente tuvo necesidad de tramitar el expediente posesorio ante el Juez de Primera Instancia de Arecibo; que estando para disolverse la sociedad mercantil de Pericás y Ca., pasó dicha finca a ser de la pro-piedad de Sucesores de Pericás y Ca., por escritura pública de 30 de marzo de 1898. Después sigue un párrafo en el cual el demandado alega que Pericás y Ca., y posteriormente Su-cesores de Pericás y Ca., ban venido poseyendo la finca des-crita, quieta, pública y pacíficamente, con justo título y buena fe, constantemente y sin interrupción. Se hicieron otras ale-gaciones en la demanda y contestación que no es necesario es-pecificar en detalle, para los fines de esta apelación. Cele-brado el juicio, la Corte dictó sentencia a favor de los deman-dantes.
Se probó en el juicio que el expresado tutor, tío de los de-mandantes, siguió en posesión de la finca hasta su muerte, que ocurrió unos dos años antes del establecimiento de este pleito, continuando después ocupando la misma su esposa; que al tratar los demandantes de iniciar una acción de desa-hucio contra ella, se opuso Gabriel Terrasa, alegando que dicha finca pertenecía a la mercantil Sucesores de Pericás y Ca. No obstante la declaración de la viuda del tutor de que pa-gaba una renta a Gabriel Terrasa, de la prueba apareció que Gabriel Terrasa jamás trató de posesionarse de dicha finca. La finca reclamada por ambas partes se comprobó de modo conclusivo que era la misma.
El apelante no se funda tanto en la falta de prueba al so-licitar la revocación de la sentencia, sino en otros motivos.
*87Alega que se describieron los demandantes con nn nombre y la prueba muestra que su nombre completo era diferente, no debiendo prosperar la acción por falta de una debida descrip-ción. Creemos que el defecto pudo haberse subsanado inme-diatamente durante el juicio, si se hubiera formulado de al-gún modo la objeción ante la corte inferior. No aparece que tal objeción se hiciera. Entendemos que el defecto no fue fatal o uno que afectaba la justicia substancial del caso. El de-mandado no estuvo en manera alguna mal inducido por la descripción defectuosa, y de conformidad con el artículo 142 del Código de Enjuiciamiento Civil, no deberá revocarse nin-guna sentencia por un defecto de esta clase.
La principal alegación del apelante es que Sucesores de Pericás y Ca., son terceras personas, y aun cuando procediera la imputación de fraude contra Pericás y Ca., tal cargo de fraude no puede hacerse contra Sucesores de Pericás y Ca., que son terceros. La alegación de la demanda se dirige contra Sucesores de Pericás y Ca., y no contra Pericás y Ca. La demanda es realmente defectuosa al imputar el fraude a la mercantil Sucesores de Pericás y Ca. La corte en su opinión habla sin interrupción de Sucesores de Pericás y Ca., como los que ejecutaron los actos fraudulentos, mientras que de la. prueba aparece que dicha mercantil adquirió la finca en una época posterior .a la tramitación del expedienté posesorio por Pericás y Ca.
Alegaron además los apelantes que existe defecto de par-tes al no hacer partes en el pleito a todos los miembros de Sucesores de Pericás y Ca., puesto que todos ellos como tales miembros de la mercantil de Pericás tienen participación en la finca; y que un mero liquidador de una mercantil no repre-senta a todos los miembros que la componen.
Creemos que la cuestión ha sido bien planteada. Por fraudulenta que se alegue haya sido hecha una transacción, todas las partes interesadas tienen derecho a ser oídas. Se-gún las alegaciones y la prueba que se nos han presentado, hu-*88bo prueba con la que se trató de probar el interés que tenían otras personas además de Gabriel Terrasa.
Bajo estas circunstancias no es necesario discutir la cues-tión de prescripción, pero debe revocarse la sentencia y de-volverse el caso para que proceda la corte en la sustanciación de este caso de conformidad con los principios enunciados en esta opinión.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.